Case: 21-2295    Document: 20     Page: 1   Filed: 02/09/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                 CLIFFORD HILAIRE,
                   Plaintiff-Appellant

                             v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2021-2295
                  ______________________

    Appeal from the United States Court of Federal Claims
 in No. 1:20-cv-02023-MBH, Senior Judge Marian Blank
 Horn.
                  ______________________

                Decided: February 9, 2022
                 ______________________

    CLIFFORD HILAIRE, Waldorf, MD, pro se.

     ERIC JOHN SINGLEY, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for defendant-appellee. Also represented by
 BRIAN M. BOYNTON, DEBORAH ANN BYNUM, PATRICIA M.
 MCCARTHY.
                   ______________________

    Before NEWMAN, REYNA, and CHEN, Circuit Judges.
Case: 21-2295     Document: 20     Page: 2    Filed: 02/09/2022




 2                                               HILAIRE   v. US



 PER CURIAM.
     Pro se Appellant Clifford Hilaire appeals a judgment
 by the U.S. Court of Federal Claims dismissing Hilaire’s
 action for lack of subject-matter jurisdiction. We affirm.
                        BACKGROUND
     On August 31, 2005, Hilaire enlisted in the United
 States Air Force for a six-year term as an aerial porter.
 J.A. 57–59. The record shows that Hilaire, having no prior
 service record, was entitled to a non-prior service (“NPS”)
 enlistment bonus of $7833.01, which he should have re-
 ceived at the first six anniversaries of his enlistment in the
 amounts of $1333.33, $1333.33, $1333.33, $1166.34,
 $1333.33, and $1333.35, respectively. J.A. 91, 100–01.
      Hilaire did not receive any NPS enlistment bonus pay-
 ments. In 2014, he filed a request with the Air Force Board
 for the Correction of Military Records (“Board”), seeking to
 receive his bonus payments retroactively. See J.A. 52–54.
 On August 28, 2015, the Board agreed that Hilaire quali-
 fied for a NPS enlistment bonus contingent on his submis-
 sion of an English-translated version of his high school
 diploma. Id. In March 2016, Hilaire submitted the re-
 quested diploma. J.A. 63, 69.
     On January 13, 2020, Hilaire submitted a new applica-
 tion to the Board seeking to have his bonus distributed to
 his thrift savings plan (“TSP”) account. J.A. 77–78. In
 April 2020, while that application remained pending, the
 Air Force informed Hilaire that it could not distribute the
 money to his TSP account, but that payment would be pro-
 cessed if he provided direct deposit information via Stand-
 ard Form 1199a. J.A. 75–76. Hilaire refused to provide
 direct deposit information at that time because he believed
 that doing so would interfere with his request pending be-
 fore the Board. J.A. 73–75. Subsequently, in an undated
 letter, the Board denied Hilaire’s request to have his bonus
Case: 21-2295      Document: 20   Page: 3    Filed: 02/09/2022




 HILAIRE   v. US                                           3



 retroactively applied to his TSP account because the re-
 quest was “not viable.” J.A. 79.
     On December 22, 2020, Hilaire initiated this action in
 the U.S. Court of Federal Claims, seeking an order that the
 Air Force pay Hilaire his bonus, plus interest, into his TSP
 account. See J.A. 1–5, 20–21. On August 15, 2021, the
 Court of Federal Claims dismissed the action for lack of
 subject-matter jurisdiction after determining that: (1) to
 the extent Hilaire asserts an entitlement to his enlistment
 bonus, the issue is conceded by the government and moot;
 (2) Hilaire is not entitled to having the money distributed
 to his TSP account; (3) Hilaire is not entitled to interest;
 and (4) to the extent Hilaire brought his action pursuant to
 the Administrative Procedure Act (“APA”), the Court of
 Federal Claims lacks jurisdiction. J.A. 1–17. Hilaire ap-
 peals.    We have jurisdiction pursuant to 28 U.S.C.
 § 1295(a)(3).
                    STANDARD OF REVIEW
     We review the Court of Federal Claims’s legal conclu-
 sions de novo and its factual findings for clear error. Ca-
 sitas Mun. Water Dist. v. United States, 708 F.3d 1340,
 1351 (Fed. Cir. 2013) (citing Estate of Hage v. United
 States, 687 F.3d 1281, 1285 (Fed. Cir. 2012)). Whether the
 Court of Federal Claims properly dismissed a complaint for
 lack of subject-matter jurisdiction is a question of law,
 which we review de novo. Anaheim Gardens v. United
 States, 444 F.3d 1309, 1314 (Fed. Cir. 2006).
                         DISCUSSION
     Hilaire contends that he is entitled to have his enlist-
 ment bonus deposited into his TSP account because he
 elected to designate TSP contributions in 2016 and because
 he submitted his high school diploma to the Air Force in
 March 2016. Appellant’s Br. 9–10. According to Hilaire,
 he is entitled to this specific relief pursuant to the APA
Case: 21-2295     Document: 20      Page: 4     Filed: 02/09/2022




 4                                                 HILAIRE   v. US



 because the Air Force has taken an unreasonable amount
 of time to pay Hilaire his bonus. Id.
      Whether Hilaire is entitled to retroactively receive his
 bonus into his TSP account depends on his TSP contribu-
 tion elections for the years in which he would have received
 the bonus payments, not the year in which he submitted
 his diploma. 5 C.F.R. § 1605.13(b)(1) (“The participant will
 be entitled to make up contributions for the period covered
 by the back pay award or retroactive pay adjustment only
 if for that period . . . [t]he participant had designated a per-
 centage of basic pay to be contributed to the TSP.”). The
 record shows that Hilaire made no TSP elections for the
 first six years of his service, i.e., the years he should have
 received his NPS enlistment bonus payments. J.A. 80–82.
 Consequently, Hilaire is not entitled to retroactive deposits
 into his TSP account. See 5 C.F.R. § 1605.13(b)(1).
      Additionally, the Court of Federal Claims does not
 have jurisdiction over APA claims; such claims must be
 brought before a federal district court. Lion Raisins, Inc.
 v. United States, 416 F.3d 1356, 1370 n.11 (Fed. Cir. 2005)
 (citing Crocker v. United States, 125 F.3d 1475, 1476
 (Fed. Cir. 1997) (“[N]o APA review is available in the Court
 of Federal Claims.”). Thus, insofar as Hilaire argues that
 “[t]his lawsuit was about a review under the Administra-
 tive Procedure Act (APA),” Appellant’s Br. 10, the Court of
 Federal Claims properly dismissed this action for lack of
 subject-matter jurisdiction.
     Hilaire maintains that he is entitled to a $15,000 NPS
 enlistment bonus because in June 2016, the Air Force be-
 gan processing a bonus of $15,000. J.A. 70. The govern-
 ment speculates this was an administrative error that
 occurred because the maximum allowable NPS enlistment
 bonus, according to applicable regulations, had increased
 from $8000 to $15,000 in October 2005. See Appellee’s
 Br. 4 n.2; J.A. 71–72. Hilaire argued before the Court of
 Federal Claims that he was entitled to the higher
Case: 21-2295      Document: 20    Page: 5   Filed: 02/09/2022




 HILAIRE   v. US                                           5



 maximum bonus of $15,000 because he attended basic
 training after October 2005. See Hilaire v. United States,
 2021 WL 4144994, at *11 (Fed. Cl. Aug. 15, 2021); J.A. 15.
 However, the maximum bonus to which Hilaire is entitled
 is based on the date of his enlistment—in this case, Au-
 gust 31, 2005. See Air Force Instruction 36-2638, Air Force
 Reserve Enlisted Incentives (Jan. 26, 2005) [hereinafter,
 AFI 36-2638]; J.A. 91. Based on the statute and regulation
 in effect on Hilaire’s enlistment date, he is eligible for a
 NPS enlistment bonus no greater than $8000. See
 37 U.S.C. § 308c (2004) (statute setting maximum of
 $10,000 for NPS enlistment bonuses, subject to applicable
 regulations); AFI 36-2638 (regulation setting maximum of
 $8000 for NPS enlistment bonuses).
     The record is unclear as to why the Air Force has not
 paid Hilaire the NPS bonus to which it agrees he is enti-
 tled. Apparently, the Air Force should pay Hilaire,
 promptly, upon his completion of a Standard Form 1199a.
 Nonetheless, the Court of Federal Claims properly dis-
 missed this case. Hilaire cannot establish any entitlement
 to a principal bonus greater than $8000, to interest, or to
 having his bonus paid into his TSP account. The judgment
 of the Court of Federal Claims is affirmed.
                        AFFIRMED
                           COSTS
 No costs.